Citation Nr: 1014330	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for gastrointestinal (GI) 
cancer to include as due to herbicide exposure (Agent 
Orange).

Entitlement to service connection for liver cancer to include 
as due to herbicide exposure (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1971 to April 
1973, with service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for gastrointestinal carcinoma and liver carcinoma.  
Jurisdiction over this case was subsequently returned to the 
New York RO.


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's GI 
cancer with liver metastasis resulting in liver carcinoma was 
caused by Agent Orange exposure due to the Veteran's service 
in Vietnam.


CONCLUSION OF LAW

1.  By extending the benefit of the doubt to the Veteran, GI 
cancer was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

2.   By extending the benefit of the doubt to the Veteran, 
liver cancer was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Since the Board is granting the claim for service connection 
for GI cancer with liver metastasis, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

II.  Entitlement to service connection for GI cancer with 
liver metastasis and liver cancer

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection or 
service-connected aggravation for a present disability, the 
veteran must show:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 
at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA regulations further provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e), including such skin disorders as 
chloracne, other acneform diseases consistent with chloracne, 
and porphyria cutanea tarda.  See 38 C.F.R. § 
3.307(a)(6)(ii).

The Veteran claims that his GI cancer with liver metastasis 
is due to his exposure to Agent Orange while serving in 
Vietnam.  The Board is adjudicating the Veteran's claim for 
GI cancer with liver metastasis as one disability claim as 
the evidence shows one disease process.  The Veteran's 
private physician diagnosed the Veteran with GI cancer with 
liver metastasis.  In addition, the VA physician diagnosed 
the Veteran with metastatic edenocarcinoma.  Furthermore, 
both VA and private physicians have agreed that the Veteran's 
metastatic adenocarcinoma is likely of GI origin.  

Initially, the Board notes that the Veteran's exposure to 
herbicides is established. The Veteran served in Vietnam 
between January 9, 1962, and May 7, 1975, and regulations 
provide that exposure is presumed for such service members.  
38 C.F.R. § 3.307(a)(6)(iii).

A review of the service treatment records reveals no 
treatment for or complaint of any GI cancer on active duty.  
At his January 1973 separation examination, the Veteran did 
not report any history of GI cancer, and the examiner noted 
no current GI conditions.  There is no indication from these 
records or any of the subsequent medical documentation of 
record that this cancer was manifest in service or within one 
year thereafter.

Despite this, the claims file includes several opinions 
provided by private and VA physicians that discuss the 
relationship between Agent Orange exposure and the Veteran's 
current GI cancer with liver metastasis.

In cases where there are competent but conflicting medical 
opinions, as here, several matters must be addressed in 
determining the relative probative value and weight of the 
opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Here, the VA examiner opined in December 2005 that the 
Veteran's metastatic adenocarcinoma, most likely of GI 
source, was less likely than not secondary to Agent Orange 
exposure.  The examiner stated that GI tumors have not been 
associated with Agent Orange exposure and the Veteran's tumor 
markers are consistent with a GI source.  Prior to providing 
his opinion, the examiner reviewed the electronic medical 
record, the Veteran's claims file and additional medical 
records provided by the Veteran.  

Another opinion was provided by the Veteran's private 
physician, Dr. S., in a letter received in January 2006.  She 
stated that the Veteran's GI cancer was of unclear etiology.  
She also stated that since many GI malignancies are thought 
to be caused by Agent Orange, it was her opinion that it was 
as likely as not that the cancer was related to the Veteran's 
exposure to Agent Orange.  

In April 2009, Dr. G., a private physician, provided a 
positive opinion linking the Veteran's cancer to Agent Orange 
exposure.   Dr. G. provided her opinion after reviewing the 
Veteran's claims file.  She noted that the September 2005 
pathology report concluded that the tumor was an 
adenocarcinoma derived from GI tract endoderm suggestive of a 
primary site within the GI tract.  She cited a report from 
the Occupational Environmental Medicine Journal where 
employees exposed to dioxins were diagnosed with digestive 
tract neoplasms.  Dr. G. noted that due to the Veteran's 
relatively young age at the time of diagnosis, the absence of 
risk factors as well as the study that showed GI cancer in 
individuals exposed to dioxins (an ingredient in Agent 
Orange), it was at least as likely as not that Agent Orange 
exposure could be a contributory cause of his metastatic GI 
cancer.

Bearing these considerations in mind, the Board finds that 
the April 2009 opinion by Dr. G. is of very substantial 
probative value and must be accorded significant weight.  
First, the opinion was based on a review of the Veteran's 
entire claims file, including service and post-service 
medical records.  Second, the opinion contained a clearly 
stated rationale in regard to the claimed disability, with 
references to medical principles regarding the relationship 
of GI cancer to Agent Orange exposure.  

The VA physician opinion was also based on the review of the 
entire claims file.  He also provided a clear rational and 
opinion as to the relationship between Agent Orange exposure 
and the Veteran's cancer. 

As to Dr. S.'s letter, the Board finds that her opinion has 
less probative value, as she was unable to review the claims 
file and stated that GI malignancies are thought to be caused 
by Agent Orange but cited no source for this statement.   

For these reasons, the Board finds the record to be in 
relative equipoise in showing as likely as not that the 
Veteran's current GI cancer with liver metastasis and 
resultant liver carcinoma is due to Agent Orange exposure 
while on active duty.  

By resolving all reasonable doubt in the Veteran's favor, 
service connection for GI cancer with liver metastasis and 
resulting liver cancer is warranted.  

As the claim for service connection has been granted on a 
direct basis, further discussion of other theories of 
entitlement including entitlement to service connection on a 
presumptive basis is unnecessary.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine is applicable 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

	
ORDER

Service connection for GI cancer with liver metastasis is 
granted.

Service connection for liver cancer is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


